Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The pre-amendment filed on 3/19/2020 have been fully considered and made of record in this application.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 3/19/2020 and 10/7/2020 were filed before the mailing date of the Non-final rejection on 11/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 3/19/2020 have been approved by the examiner.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1-5, 10, 13, and 18-22 are rejected under 35 U.S.C. 102b as being clearly anticipated by Shigihara et al. (US 2012/0235278).
With respect to Claims 1 and 18, Shigihara teaches a dielectric 8 on a conductive pad 10.  A first via 13 (i.e. small portion of the first seed exposed in opening 9, 10) on a first seed 13, wherein the first seed 13 on a top surface of the conductive pad 10.  The first via 9 extends through the dielectric 8.  A conductive trace 20 on the dielectric 8.  A second via 14 (i.e. small portion of the second layer 14 exposed in opening 34) on a second seed layer 14, the second seed layer 14 is on the dielectric 8, wherein the conductive trace 20 connects to the first via 13 and the second via 14, wherein the second via 14 connects to an edge of the conductive trace 20 that is opposite from the first via 13 (see paragraphs 89-99,102-122, and 186-194; Figs. 41-48).
 	With respect to Claims 2 and 19, Shigihara teaches a seed 13, 14 on the dielectric prior to the conductive trace on the dielectric, wherein the seed electrically couples to the conductive trace (see Figs. 9-12).
 	With respect to Claims 3 and 20, Shigihara teaches wherein the conductive trace electrically couples to the first via and the second via (see Figs. 41-48).
 	With respect to Claims 4 and 21, Shigihara teaches a second dielectric 42 or 44 on the dielectric, the conductive trace, and the first and second vias, wherein the second dielectric exposes a top surface of the second via (see Figs. 45-48).
 	With respect to Claims 5 and 22, Shigihara teaches wherein the dielectric includes a photoimageable dielectric film or a buildup film (i.e. two layer film) (see paragraph 89).
 	With respect to Claim 10, Shigihara teaches wherein the conductive trace, the first via, and the second via are electrolytically plated (see paragraphs 110 and 112).
.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara et al. (US 2012/0235278) as applied to claim 1 above, and further in view of Lee et al. (US 2008/0284014).
 	With respect to Claims 11 and 12, Shigihara discloses except for the conductive pad is on a transparent substrate.  The transparent substrate includes a glass carrier, a 
 	With respect to Claim 17, Shigihara discloses wherein the conductive pad on the transparent substrate is transferred and electrically coupled to a second substrate (see Figs. 17D – 17H).

Allowable Subject Matter
10. 	Claims 6-9, 14-16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of prior to the formation of the conductive trace, the first via, and the second via, further comprising a selective resist on the seed.  The selective resist includes a positive-tone dry film resist material.  A mask with one or more intensity regions, wherein the mask prints one or 
Prior to the formation of the conductive trace, the first via, and the second via, further comprising a first selective resist and a second selective resist on the seed.  The second selective resist is on the first selective resist, wherein the first and second selective resist include negative-tone dry resist materials in claim 14.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.



AC/November 5, 2021 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897